Citation Nr: 1715409	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  11-33 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as due to service-connected bilateral patella tendon ruptures with chronic pain with degenerative arthrosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1971 to May 1976 and in December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2017, a Travel Board hearing was held before the undersigned; a transcript is of record.  At the hearing, the Veteran requested an additional 60 days to submit evidence.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, degenerative disc disease of the lumbar spine is aggravated by service-connected bilateral patella tendon ruptures with chronic pain with degenerative arthrosis.


CONCLUSION OF LAW

Service connection for degenerative disc disease of the lumbar spine is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken herein, no further discussion of the VCAA is required with respect to this claim for service connection for a lumbar spine disability.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).


Secondary service connection may be established for a disability that is proximately due to, or the result of, or aggravated by a service connected disease or injury.  Establishing secondary service connection requires evidence of: (1) A current disability (for which secondary service connection is sought); (2) an already service connected disability; and (3) that the current disability was either (a) caused or (b) aggravated by the service connected disability.  38 C.F.R. § 3.310 (a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

The determination as to whether the requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2016).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran contends he has a lumbar spine disability due to his military service, specifically to his service-connected bilateral knee disabilities.

In a letter received in December 2009, the Veteran's VA treating physician noted that he saw the Veteran for several chronic medical conditions, including severe degenerative osteoarthritis of the knees, as well as his back.  The physician opined that the Veteran's back pain was likely aggravated by his severe, chronic osteoarthritis.

On March 2010 VA examination, a diagnosis of degenerative disc disease and degenerative arthrosis of the lumbar spine was made.  The examiner did not provide an opinion as to the etiology of the lumbar spine disability.

On April 2010 VA examination, the examiner noted a current lumbar back disorder was less likely as not (less than 50/50 probability) caused by or a result of a service-connected bilateral knee disorder, as the examiner noted no history of knee problems in the Veteran's service records.  The examiner further noted that it was unlikely a "remote[] bilateral knee disorder" would cause such mild back disease.  In an addendum to that opinion, the examiner noted that the correct statement was that there had been no further surgery since the initial knee surgery in 1996.

After this review of the evidence, resolving all reasonable doubt in the Veteran's favor, the Board grants service connection for a lumbar spine disability.  In summary, the Veteran currently has a lumbar spine disability.  His service records also reflect bilateral knee disabilities, for which service connection is already in effect.  As to the remaining element, the VA examiner's opinion is inadequate, as it stated the Veteran's service medical records did not reflect a bilateral knee disability.  While the opinion from the Veteran's treating physician opined that the Veteran's bilateral knee disability aggravated his lumbar spine disability, it did not provide a clear rationale.  Considering the relative probative weight of these opinions, the Board finds that the evidence is at least in equipoise as to this remaining element.  As such, the Board grants the benefits sought.



ORDER

Service connection for degenerative disc disease of the lumbar spine, to include as due to service-connected bilateral patella tendon ruptures with chronic pain with degenerative arthrosis, is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


